DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 4/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0120817 to Okada et al. (Okada).

	Regarding claim 1, Okada discloses a method for measuring a complex impedance of a plurality of battery cells in a battery pack, the method comprising:
	controlling an excitation current through the plurality of battery cells in the battery pack (Okada, e.g., Fig. 1 and paragraphs 43-63, alternating-current superimposer 104 taken alone or in combination with reference signal generator 109; see, e.g., paragraph 49);
	receiving, in a single common measurement circuit, a plurality of voltage signals corresponding to the plurality of battery cells (Okada, e.g., Fig. 1 and paragraphs 43-63, voltage measurer 115; see, e.g., paragraphs 54-55);
	measuring the excitation current (Okada, e.g., Fig. 1 and paragraphs 43-63, current measurer 112; see, e.g., paragraph 52); and
	calculating a complex impedance of each of the battery cells in the plurality of battery cells based on the plurality of voltage signals and the measured excitation current in a single measurement cycle (Okada, e.g., Fig. 1 and paragraphs 43-63, integration controller 201; see, e.g., paragraph 62; also see paragraph 54, note in Fig. 1 that because voltage measurer 115 uses the same sampling clock as current measurer 112, voltage measurer 115 is capable of performing a highly accurate complex frequency measurement using the minimum phase error between a measurement frequency and the sampling clock; voltages and currents are therefore acquired in a single measurement cycle, e.g., in one or more measurement periods, and the acquired voltages/current provide a basis for calculating a complex impedance; note that in Okada’s arrangement a single measurement cycle may be the acquisition of voltage/current values at a particular point in time as dictated by the sampling clock, or the acquisition of voltage/current values at different points in time, e.g., consecutive acquisitions of the voltage/current values; note that in the case of consecutive samplings, the real/imaginary components of voltage/current values are averaged in integrator 18c, with the averages being used to calculate complex impedance) using either one analog-to-digital converter (ADC) per battery cell or two matched ADCs per battery cell (Okada, e.g., Fig. 1 and paragraphs 43-63, voltage measurer 115; see, e.g., paragraphs 54-55; note that Okada uses one ADC per battery cell to obtain the voltage of the battery cell).

	Regarding claim 2, Okada discloses wherein controlling the excitation current comprises controlling an excitation current generator coupled across the plurality of battery cells (Okada, e.g., Fig. 1 and paragraphs 43-63, alternating-current superimposer 104 taken alone or in combination with reference signal generator 109; see, e.g., paragraph 49).

	Regarding claim 4, Okada discloses wherein the single common measurement circuit comprises a single integrated circuit chip (see Okada as applied to claim 1, e.g., Fig. 1 and paragraph 47, battery management circuit 105 may be configured as, for example, a one-chip integrated circuit (IC); also see paragraph 106; also see claim 5).

	Regarding claim 5, Okada discloses wherein the plurality of battery cells comprises between two and eighteen battery cells (see Okada as applied to claim 1, e.g., Fig. 1, 6 battery cells).

	Regarding claim 7, Okada discloses sequentially receiving the plurality of voltage signals (see Okada as applied to claim 1, acquisition of voltage/current values at different points in time, e.g., consecutive acquisitions of the voltage/current values; note that in the case of consecutive samplings, the real/imaginary components of voltage/current values are averaged in integrator 18c, with the averages being used to calculate complex impedance; in the case of consecutive acquisitions of the voltage/current values, the plurality of voltage values will be received sequentially).

	Regarding claim 8, Okada discloses wherein the single measurement cycle comprises a single measurement time period (see Okada as applied to claim 1, Okada, e.g., paragraph 54, note in Fig. 1 that because voltage measurer 115 uses the same sampling clock as current measurer 112, voltage measurer 115 is capable of performing a highly accurate complex frequency measurement using the minimum phase error between a measurement frequency and the sampling clock; voltages and currents are therefore acquired in a single measurement time period).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okdada in view of US 2017/0131363 to Scott et al. (Scott).

	Regarding claim 3, Okada is not relied upon as explicitly disclosing wherein receiving the plurality of voltage signals comprises receiving the plurality of voltage signals from the plurality of battery cells via a plurality of Kelvin terminal pairs, wherein each battery cell of the plurality of battery cells is associated with a Kelvin terminal pair of the plurality of Kelvin terminal pairs, each Kelvin terminal pair comprising a first Kelvin terminal connected to a first end of the battery cell and a second Kelvin terminal connected to a second end of the battery cell, and wherein each Kelvin terminal pair of each battery cell is separate from each other and not shared with any other battery cell.  In related art, Scott discloses a plurality of Kelvin terminal pairs, wherein each battery cell of a plurality of battery cells is associated with a Kelvin terminal pair of the plurality of Kelvin terminal pairs, each Kelvin terminal pair comprising a first Kelvin terminal connected to a first end of the battery cell and a second Kelvin terminal connected to a second end of the battery cell, and wherein each Kelvin terminal pair of each battery cell is separate from each other and not shared with any other battery cell (Scott, e.g., Fig. 11 and paragraphs 186-191).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Okdada such that receiving the plurality of voltage signals comprises receiving the plurality of voltage signals from the plurality of battery cells via a plurality of Kelvin terminal pairs, wherein each battery cell of the plurality of battery cells is associated with a Kelvin terminal pair of the plurality of Kelvin terminal pairs, each Kelvin terminal pair comprising a first Kelvin terminal connected to a first end of the battery cell and a second Kelvin terminal connected to a second end of the battery cell, and wherein each Kelvin terminal pair of each battery cell is separate from each other and not shared with any other battery cell.  In this way, in the manner disclosed by Scott, sense wires of the Kelvin connection may be used to determine cell's resistance or impedance, with the Kelvin connection avoiding any voltage drop across the sense connections when drawing current during testing (Scott, e.g., paragraph 186).

	Regarding claim 6, Okada is not relied upon as explicitly disclosing receiving a first voltage signal associated with a first battery cell of the plurality of battery cells; receiving a second voltage signal associated with the first battery cell and a second battery cell of the plurality of battery cells; and calculating a complex impedance of a connector between the first and second battery cells based on the first voltage signal, the second voltage signal, and the measured excitation current.  In related art, Scott discloses receiving a first voltage signal associated with a first battery cell of a plurality of battery cells; receiving a second voltage signal associated with the first battery cell and a second battery cell of the plurality of battery cells; and calculating resistance of a connector between the first and second battery cells based on the first voltage signal, the second voltage signal, and a measured excitation current (Scott, e.g., Fig. 13 and paragraphs 193-195).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Okdada to include receiving a first voltage signal associated with a first battery cell of the plurality of battery cells, receiving a second voltage signal associated with the first battery cell and a second battery cell of the plurality of battery cells, and calculating a complex impedance of a connector between the first and second battery cells based on the first voltage signal, the second voltage signal, and the measured excitation current.  In this way, in the manner disclosed by Scott, the resistance of connections between battery cells may be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	E. Din, C. Schaef, K. Moffat and J. T. Stauth, "Online spectroscopic diagnostics implemented in an efficient battery management system," 2015 IEEE 16th Workshop on Control and Modeling for Power Electronics (COMPEL), 2015, pp. 1-7, relates to an efficient power converter (based on the switched-inductor ladder topology), instrumentation, and an embedded control platform that can provide both active balancing and real-time diagnostic capability through electrochemical impedance spectroscopy (EIS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863